326 F.2d 754
Whitney BARTIE, Appellant,v.UNITED STATES of America, Appellee.
No. 20783.
United States Court of Appeals Fifth Circuit.
January 21, 1964.
Rehearing Denied February 20, 1964.

H. Alva Brumfield, Sylvia Roberts, Baton Rouge, La., J. B. Jones, Jr., Cameron, La., for appellant.
Sherman L. Cohn, John C. Eldridge, Attys., Dept. of Justice, Mathew E. Erickson, Atty., Dept. of Commerce, John W. Douglas, Asst. Atty. Gen., Edward L. Shaheen, U. S. Atty., William A. Gershuny, Atty., Dept. of Justice, Washington, D. C., for appellee.
Before HUTCHESON and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM.


1
This appeal is from a judgment in favor of the defendant, United States of America, in a negligence action brought by the plaintiff, Bartie, under the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2674 et seq., for damages for the death of his wife and children as a result of Hurricane Audrey on June 27, 1957.


2
The facts are fully set out in a well written opinion by Judge Hunter, which gives several reasons for his judgment for the defendant. Bartie v. United States, D.C.La., 216 F. Supp. 10. His findings that the defendant was not negligent, and that the deaths of the plaintiff's wife and children were not proximately caused by the conduct of defendant's employees, are not clearly erroneous. On the other hand, they are fully justified by the evidence, and are sufficient basis, in themselves, for upholding the judgment.


3
It is unnecessary to pass on the other grounds given by the trial court in support of his judgment.


4
Affirmed.